Citation Nr: 0833648	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the service-connected herpes zoster of the right eye.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from April to August 1979, 
from February to June 1981, and from February 1991 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and January 2005 rating 
determinations of the RO.  

This matter was previously remanded by the Board in November 
2006 and January 2008 to allow the veteran to appear at a 
hearing before a Veterans Law Judge.  

The veteran was most recently scheduled for a hearing at the 
RO in July 2008 and did not appear.  He has not provided good 
cause as to why he failed to report and has not requested 
that an additional hearing be rescheduled.  

The issue of service connection for hypertension is being 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran's corrected vision in the right eye is no worse 
than 20/40, without active pathology attributable to herpes 
zoster.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected herpes zoster of the right eye have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.75, 4.78, 4.84a including Diagnostic Code 6001, 6079 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the veteran's request for an increased 
evaluation for his herpes zoster of the right eye, the Board 
notes that at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The May 2008 letter complied with the Court's holding in 
Vazques-Flores v. Peake. 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  

However, the timing deficiency was remedied by the 
readjudication of the claim after sending the notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran had also been afforded VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.  


Right Eye

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's disability, in the course of these proceedings, 
was evaluated pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6001 (keratitis).  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  

At the time of a September 2004 VA outpatient visit, the 
veteran complained of right eye pain for three or four days.  
It started out as being itchy with no discharge or purulence.  
He did not have any redness and there was no vision change or 
vision loss.  There was no tearing of the right eye with the 
pain and no numbness or weakness.  

At the time of an October 2005 examination, the veteran 
reported having had a few herpes simplex virus outbreaks in 
the right eye over the past 10 years.  He also complained of 
an intermittent blur which was helped by blinking.  The 
veteran reported having pain and dryness.  There was no 
redness, flashes or floaters, or loss of vision/diplopia.  

The veteran had best corrected visual acuity of 20/25+2 in 
the right eye for distance and 20/40 in the right eye for 
near visual acuity.  

Diagnoses of diabetes mellitus Type II retinopathy; history 
of herpes simplex ocular infection while on active duty with 
no active virus signs; bilateral dry eye; exotropia; 
hyperopia, astigmatism, and presbyopia, were rendered.  

At the time of a November 2005 examination, the veteran had 
near visual acuity of 20/30 in the right eye.  A diagnosis of 
history of herpes simplex ocular infection while on active 
duty with negative active virus signs was rendered.  

The medical evidence does not demonstrate that the veteran's 
right eye herpes zoster is manifested by active pathology, 
which is a criterion for rating under Diagnostic Code 6001.  

Disability resulting from the veteran's right eye herpes 
zoster consists primarily of impaired right eye vision, and 
evaluating the degree of impairment is more appropriately 
accomplished pursuant to the diagnostic criteria for 
impairment of central visual acuity (Diagnostic Codes 6061 
through 6079).  

The reports of the most recent clinical evaluation of the 
veteran's right eye, which is the report of a VA examination 
conducted in October 2005, shows that distance corrected 
right eye visual acuity was 20/25+and that corrected left eye 
visual acuity was 20/20-.  

The recent examinations do not show that there was any active 
right eye pathology.  The reports indicated diagnoses of 
history of herpes simplex ocular infection while on active 
duty with no active virus signs.  

Under 38 C.F.R. § 4.84a, a noncompensable (no percent) rating 
is assigned when vision is 20/40 in one eye and 20/20 in the 
other eye (Diagnostic Code 6079; see also 38 C.F.R. § 4.84a, 
Table V).  

It must also be noted, with regard to this rating, that the 
veteran has established service connection only for right eye 
disability, and that there is no service-connected left eye 
impairment.  Under 38 U.S.C.A. § 1160, when only one eye is 
service connected, disability in the other eye will be taken 
into account for rating purposes only if the veteran is blind 
in both the service-connected and nonservice-connected eyes; 
see 38 U.S.C.A. § 1160(a).  Such is not the case here, and 
that provision is not applicable.

In brief, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for herpes 
zoster of the right eye.  



Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service- connected right eye 
disorder has resulted in frequent periods of hospitalization.  
There has also been no indication that the veteran's herpes 
zoster residuals of his right eye interfere with employment.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

A compensable disability evaluation for the service-connected 
herpes zoster of the right eye is denied.  



REMAND

With regard to the veteran's claim of service connection for 
hypertension, the Board notes that a review of the veteran's 
service medical records reveals that during the 1991-1992 
period he had blood pressure readings in excess of 140/90 on 
more than several occasions.  

The Board further observes that the veteran also had many 
blood pressure readings below 140/90.  The Board also notes 
that at the time of a September 1992 VA examination, the 
veteran was found to have blood pressure readings of 132/72, 
130/72, and 132/72 in the sitting, recumbent, and standing 
position and that the cardiovascular system was found to be 
within normal limits.  The examiner indicated at that time 
that the veteran's history was negative for hypertension.  

At the time of a January 2003 VA examination, the examiner 
noted that the veteran reported that he had high blood 
pressure in service in 1991 and 1992, while on active duty.  

After examining the veteran, the examiner observed that mild 
labile hypertension was found in the clams file medical 
records for the active duty years of 1991 and 1992 and that 
the veteran currently had no functional impairment and his 
blood pressure was currently well controlled.  

In a September 2003 letter, the veteran's private physician, 
C. Pichaty, D. O., indicated that although the veteran's 
blood pressures had been controlled by his cardiologist, per 
old records, he had fluctuating blood pressures in the office 
of his primary care physician.  He was first seen in the 
office in 1993 at which point his blood pressure was 
150's/80's, throughout the years and throughout each visit, 
they had been sporadic.  Most blood pressures had been in the 
130's/70's.  

However, occasionally, more than rarely, the veteran had had 
blood pressures in the 150's/80's.  These were according to 
records dating back to 1993 to the then present time.  

The Board notes that the veteran is currently taking blood 
pressure medication on a daily basis and has been diagnosed 
with hypertension.  There has currently been no opinion 
expressed whether the hypertension is related to his period 
of service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current hypertension, and its relationship, if any, to 
service.  

Accordingly, the remaining issue is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
hypertension.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review and the 
examiner should note such review on the 
report.  Following examination, the 
examiner is requested to answer the 
following questions:  Does the veteran 
currently have hypertension?  

If so, is it at least as likely as not 
(50 percent probability or greater) that 
the veteran's current hypertension is 
related to his period of service, or, in 
the alternative, that his current 
hypertension had its onset within the one 
year period following his separation from 
service?  Detailed rationale is requested 
for each opinion that is rendered.  

2.  After completion of the above, and 
other indicated development, the RO 
should readjudicate the claim in light of 
all the evidence of record.  If the claim 
is not fully granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


